          Case 2:19-cv-06862-ENV-CLP Document 1-2 Filed 12/05/19 Page 1 of 2 PageID #: 32

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                        Eastern District
                                                      __________ Districtof of
                                                                            New   York
                                                                               __________

                                                                        )
        DOLORES ASTACIO, KINETTA BERRY,                                 )
     PETERLYNN JAMES, and ADRIAN SALAS, et al.                          )
                                                                        )
                              Plaintiff(s)                              )
                                                                        )
                                  v.                                            Civil Action No.
                                                                        )
      THE CITY OF NEW YORK, NEW YORK CITY                               )
     DEPARTMENT OF HOUSING PRESERVATION                                 )
     AND DEVELOPMENT, and LOUISE CARROLL,                               )
                                                                        )
                             Defendant(s)                               )

                                                      SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) The City of New York              New York City Dept.           Louise Carroll, Commissioner
                                             NYC Law Department        of Housing Preservation      New York City Dept. of Housing
                                             100 Church Street         100 Gold Street              Preservation
                                             New York, NY 10007        New York, NY 10038           100 Gold Street
                                                                                                    New York, NY 10038



            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: The Sultzer Law Group P.C.               Hale & Monico, LLC         Kelly & Grossman, LLP
                                             Jason P. Sultzer, Esq.              Arthur G. Larkin, Esq.  Dennis Kelly, Esq.
John O'Hara, Esq.                            85 Civic Center Plaza, Suite 200    The Woolworth Building 1248 Montauk Highway
579 61st Street, Apt. 2-1                    Poughkeepsie, NY 12601               233 Broadway, Ste. 820 West Islip, NY 11795
Brooklyn, NY 11220                                                                New York, NY 10279


         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                                   DOUGLAS C. PALMER
                                                                                   CLERK OF COURT


  Date:
                                                                                             Signature of Clerk or Deputy Clerk
         Case 2:19-cv-06862-ENV-CLP Document 1-2 Filed 12/05/19 Page 2 of 2 PageID #: 33

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
